IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

TRACY CARTER,
Plaintiff,
1:20CV252

Vv.

KILOLO KIJAKAZI,
Acting Commissioner of Social Security,

Nee NN NNO Ne oS NN

Defendant.

MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

Plaintiff Tracy Carter (“Plaintiff”) brought this action pursuant to Section 205(g) of the
Social Security Act (the “Act”), as amended (42 U.S.C. § 405(g)), to obtain judicial review of a
final decision of the Commissioner of Social Security denying her claim for Disability
Insurance Benefits (“DIB”) under Title I of the Act. The parties have filed cross-motions
for judgment, and the administrative record has been certified to the Court for review.
I. PROCEDURAL HISTORY

Plaintiff protectively filed her application for DIB on September 1, 2017, alleging a
disability onset date of June 15, 2017. (Lr. at 18, 154.)! Her claim was denied initially (Tr. at
154-70, 197-200), and that determination was upheld on reconsideration (Tr. at 171-89, 206-
13). Thereafter, Plaintiff requested an administrative hearing de novo before an
Administrative Law Judge (“ALJ”). (Tr. at 214-28.) Plaintiff, along with her attorney and an

impartial vocational expert, attended the subsequent video hearing on September 25, 2019.

 

‘Transcript citations refer to the Administrative Record [Doc. #13].

Case 1:20-cv-00252-WO-JEP Document 24 Filed 09/01/21 Page 1 of 12
(Ir. at 18.) Following the hearing, the AL] concluded that Plaintiff was not disabled within
the meaning of the Act (Ir. at 28-29), and, on January 24, 2020, the Appeals Council denied
PlaintifPs request for review of that decision, thereby making the AL]’s conclusion the
Commissioner’s final decision for purposes of judicial review (Tr. at 1-6).
IL. LEGAL STANDARD

Federal law “authorizes judicial review of the Social Security Commissionet’s denial of
social security benefits.” Hines v. Barnhart, 453 F.3d 559, 561 (4th Cir. 2006). However, the
scope of review of such a decision is “extremely limited.” Frady v. Harris, 646 F.2d 143, 144
(4th Cir. 1981). “The courts are not to try the case de novo.” Oppenheim y. Finch, 495 F.2d
396, 397 (4th Cir. 1974). Instead, “a reviewing court must uphold the factual findings of the
AL] if they are supported by substantial evidence and were reached through application of the
correct legal standard.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (internal
quotation omitted).

“Substantial evidence means ‘such relevant evidence as a teasonable mind might accept
as adequate to support a conclusion.”” Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1993)
(quoting Richardson v. Perales, 402 U.S. 389, 390 (1971)). “It consists of more than a mere
scintilla of evidence but may be somewhat less than a preponderance.” Mastro v. Apfel, 270
P.3d 171, 176 (4th Cir. 2001) Gnternal citations and quotation marks omitted). “If there is
evidence to justify a refusal to direct a verdict were the case before a jury, then there is

substantial evidence.” Hunter, 993 F.2d at 34 Gnternal quotation marks omitted).

 

“In reviewing for substantial evidence, the court should not undertake to re-weigh

conflicting evidence, make credibility determinations, or substitute its judgment for that of the

Case 1:20-cv-00252-WO-JEP Document 24 Filed 09/01/21 Page 2 of 12
[AL]].” Mastro, 270 F.3d at 176 (internal brackets and quotation marks omitted). “Where
conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the ALJ.” Hancock, 667 F.3d at 472. “The issue before
[the reviewing court], therefore, is not whether [the claimant] is disabled, but whether the
AL)’s finding that [the claimant] is not disabled is supported by substantial evidence and was
reached based upon a correct application of the relevant law.” Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996).

In undertaking this limited review, the Court notes that “[a] claimant for disability
benefits beats the burden of proving a disability.” Hall v. Harris, 658 F.2d 260, 264 (4th Cir.
1981). In this context, “disability” means the “inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.” Id. (quoting 42 U.S.C. § 423(d)(1)(A))?

“The Commissioner uses a five-step process to evaluate disability claims.” Hancock,
667 F.3d at 472 (citing 20 C-F.R. §§ 404.1520(a)(4); 416.920(a)(4)). “Under this process, the
Commissioner asks, in sequence, whether the claimant: (1) worked during the alleged period

of disability; (2) had a severe impairment; (3) had an impairment that met or equaled the

 

2 “The Social Security Act comprises two disability benefits programs. The Soctal Security Disability Insurance
Program (SSDD), established by Title II of the Act as amended, 42 U.S.C. § 401 et seq., provides benefits to
disabled persons who have contributed to the program while employed. The Supplemental Security Income
Program (SSI), established by Title XVI of the Act as amended, 42 U.S.C. § 1381 et seq., provides benefits to
indigent disabled persons. The statutory definitions and the regulations promulgated by the Secretary for
determining disability, see 20 C.F.R. pt. 404 (SSDI); 20 C.F.R. pt. 416 (SSI), governing these two programs are,
in all aspects relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1.

Case 1:20-cv-00252-WO-JEP Document 24 Filed 09/01/21 Page 3 of 12
requirements of a listed impairment; (4) could return to her past relevant work; and (5) if not,
could perform any other work in the national economy.” Id.

A finding adverse to the claimant at any of several points in this five-step sequence
forecloses a disability designation and ends the inquiry. For example, “[t]he first step
determines whether the claimant is engaged in ‘substantial gainful activity.’ If the claimant is
working, benefits ate denied. The second step determines if the claimant is ‘severely’ disabled.
If not, benefits are denied.” Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

On the other hand, if a claimant carries his or her burden at the first two steps, and if
the claimant’s impairment meets or equals a “listed impairment” at step three, “the claimant
is disabled.” Mastro, 270 F.3d at 177. Alternatively, if a claimant clears steps one and two,
but falters at step three, ic. “[i]fa clatmant’s impairment is not sufficiently severe to equal or
exceed a listed impairment,” then “the ALJ must assess the claimant’s residual functional
capacity (RFC’).” Id. at 179.3 Step four then requires the ALJ to assess whether, based on
that RFC, the claimant can “perform past relevant work”; if so, the claimant does not qualify
as disabled. Id. at 179-80. However, if the claimant establishes an inability to return to prior
work, the analysis proceeds to the fifth step, which “requires the [Government] to prove that

a significant number of jobs exist which the claimant could perform, despite the claimant’s

 

3 “RFC is a measurement of the most a claimant can do despite [the claimant’s] limitations.” Hines, 453 F.3d
at 562 (noting that administrative regulations require RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and continuing basis ... [which] means 8
hours a day, for 5 days a week, or an equivalent work schedule” (internal emphasis and quotation marks
omitted)). The RFC includes both a “physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, hght, medium, heavy, or very heavy work,” as well as “nonexertional limitations
(mental, sensory, or skin impairments).” Hall, 658 F.2d at 265, “RIC is to be determined by the AL] only after
[the ALJ] considers all relevant evidence of a clatmant’s impairments and any related symptoms (¢.g, pain).”
Hines, 453 F.3d at 562-63.

Case 1:20-cv-00252-WO-JEP Document 24 Filed 09/01/21 Page 4 of 12

 

 

 
impairments.” Hines, 453 F.3d at 563. In making this determination, the ALJ must decide
“whether the claimant is able to perform other work considering both [the claimant’s RFC]
and [the claimant’s] vocational capabilities (age, education, and past work experience) to adjust
to a new job.” Hall, 658 F.2d at 264-65. If, at this step, the Government cannot carry its
“evidentiary burden of proving that [the clatmant] remains able to work other jobs available
in the community,” the claimant qualifies as disabled. Hines, 453 F.3d at 567.
WI. DISCUSSION

In the present case, the ALJ found that Plaintiff had not engaged in “substantial gainful
activity” since her alleged onset date. The ALJ therefore concluded that Plaintiff met her
burden at step one of the sequential evaluation process. (T'r. at 20.) At step two, the AL]
further determined that Plaintiff suffered from the following severe impairments:

spine disorder; bilateral hip disorder; bilateral knee degenerative joint disease;

bilateral shoulder disorder; plantar fasciitis; gastroesophageal reflux disease

(GERD); colonic diverticulosis; irritable bowel syndrome (IBS); obesity;
migraines; affective disorder; anxiety disorder; and posttraumatic stress disorder

(PTSD)[]
(Tr. at 20.) The ALJ found at step three that none of these impairments, individually or in
combination, met or equaled a disability listing. (Tr. at 21-23.) Therefore, the AL] assessed
Plaintiffs RFC and determined that she could perform light work with the following, non-
exertional limitations:

(1) occasional climbing of ropes, scaffolds[,] or ladders; (2) occasional climbing
of ramps ot stairs; (3) occasional stooping, crouching, balancing, kneeling|[,| or
crawling; (4) no concentrated exposure to dangerous hazatds such as
unprotected heights or dangerous machinery; (5) frequent reaching; (6) limited
to simple, routine, and repetitive tasks; (7) limited to occasional interaction with
supervisors, co-workers, and the public; (8) [Plaintiff] can sustain concentration
and persistence for periods of up to two hours at a time; and (9) limited to
occasional changes in the work setting.

5

Case 1:20-cv-00252-WO-JEP Document 24 Filed 09/01/21 Page 5 of 12
(Tr. at 23.) Based on this determination, the AL] found at step four of the analysis that Plaintiff
could not perform any of her past relevant work. (Tr. at 27.) However, the AL] concluded at
step five that, given PlaintifPs age, education, work experience, and RFC, along with the
testimony of the vocational expert regarding those factors, Plaintiff could perform other jobs
available in the national economy and therefore was not disabled. (Tr. at 28.)

Plaintiff now contends that substantial evidence fails to support the ALJ’s RFC
assessment in two respects. First, Plaintiff argues that the ALJ failed to properly consider her
Department of Veterans Affairs (“VA”) disability rating in accordance with “binding case law
in this circuit.” (Pl’s Br. [Doc. #18] at 5.) Second, Plaintiff claims that the RFC fails to
adequately account for her moderate limitations in maintaining concentration, persistence, ot
pace. After a thorough review of the record, the Court finds that Plaintiffs first contention
merits remand.

Plaintiff served in the United States Army from 1994 to 2015 as a logistics specialist.
(Tr. at 127-130, 337.) Following her retitement from the Army, Plaintiff began a logistics job
in the private sector, but she resigned less than two years later, citing her inability to take the
required time off to attend her numerous VA medical appointments. (Tr. at 128, 148, 383.)
Prior to Plaintiff's resignation, the VA found Plaintiff eligible for disability benefits based on
the following conditions and ratings:

e ‘T'raumatic arthritis — 10%

e Limited motion of wrist — 10%

e Lumbrosacral or cervical strain — 10%

e Degenerative arthritis of the spine — 10%
e Limited flexion of thigh — 10%

e Thigh condition — 10%

Case 1:20-cv-00252-WO-JEP Document 24 Filed 09/01/21 Page 6 of 12
e Limited flexion of knee — 10%

e Tinnitus — 10%

e Hiatal hernia — 10%

e Removal of uterus — 30%

e Migraine headaches — 30%

e Inflammation of ulnar nerve — 10%
e Major depressive disorder — 50%

e Limited motion of the jaw — 40%

(Tr. at 148, 522-24, 797-99.) Although the service-connected disability ratings for Plaintiff's
impairments total well over 200%, VA disability ratings cannot exceed 100%. Therefore, the

VA concluded that Plaintiff was 100% disabled throughout the time period at issue in the

ptesent case.
However, in considering Plaintiffs Title IT claim, the ALJ declined to address or weigh

the VA’s disability ratings. The AL] specifically noted that

ce.

[iJndications throughout the record concerning the claimant’s “percentage” of
disability and/or Service Connection are not medical opinions under the Social
Security program rules. These are conclusory statements related to different
standards of disability. As such, they are not inherently valuable of persuasive
per 20 C.E.R. 404.1520b. The Social Security Administration [“SSA”] is not
bound tn any way by these determinations, and the ultimate issue of disability is
reserved to the Commissioner. Nevertheless, to the extent that associated
examinations teveal physical and/or mental work-related limitations, the
undersigned has considered this evidence.

(Tr. at 27.)

The ALJ’s treatment of the VA’s decision reflects 2017 revisions to the Social Security
regulations. The revised regulations specifically provide that “in claims filed on or after March
27, 2017, [the SSA] will not provide any analysis in our determination or decision about a
decision made by any other governmental agency or a nongovernmental entity about whether

[a claimant is] disabled, blind, employable, or entitled to any benefits,” 20 C.F.R. § 404.1504;

Case 1:20-cv-00252-WO-JEP Document 24 Filed 09/01/21 Page 7 of 12
82 Fed. Reg. 5844 (Jan. 18, 2017); 82 Fed. Reg. 15263-01 (Mar. 27, 2017). In conjunction with
this change, the SSA also rescinded a related Social Security Ruling, SSR 06-03p. In rescinding
this Ruling, the SSA noted that, as of March 27, 2017, “adjudicators will not provide any
atticulation about their consideration of decisions from other governmental agencies and
nongovernmental entities because this evidence is inherently neither valuable nor persuasive
to us.” 82 Fed. Reg. 15263-01.

The SSA’s changes present an abrupt reversal of the agency’s previous directives, which
provided that “evidence of a disability decision by another governmental or nongovernmental
agency cannot be ignored and must be considered,” and that adjudicators must “explain the

consideration given to [other] decisions in the notice of decision for hearing cases.” ‘Titles H

and XVI: Considering Opinions And Other Evidence From Sources Who Are Not
“Acceptable Medical Sources” In Disability Claims; Considering Decisions On Disability By

Other Governmental and Nongovernmental Agencies, SSR 06-03p, 2006 WL 2329939, at *6,

*7 (Aug. 9, 2006). Defendant now argues that the elimination of SSR 06-03p and the revisions
to the regulations prior to the filing of Plaintiffs claim absolve the Commissioner of any
responsibility to consider or discuss PlaintifPs 100% VA disability rating. However, as
Plaintiff notes, directives to consider and discuss the disability determinations of other
agencies ate cleatly in line not only with the SSA’s broad, and still active, requirement to
evaluate all evidence that may have a bearing on disability determination, but also with the
well-developed case law of this Circuit, including DeLoatche v. Heckler, 715 F.2d 148, 150
(4th Cir. 1983) (holding that an ALJ must consider as evidence the disability determination of

another governmental agency), Bird v. Comm’r of Soc. Sec. Admin., 699 F.3d 337, 343 (4th

Case 1:20-cv-00252-WO-JEP Document 24 Filed 09/01/21 Page 8 of 12
Cir. 2012) (holding that a VA disability rating “is highly relevant to the disability
determination” by the SSA and is ordinarily entitled to substantial weight), and Woods v.
Berryhill, 888 F.3d 686, 692-93 (4th Cir. 2018) (extending Bird in holding that the ALJ must
give “persuasive, specific, and valid reasons” in order to afford less than substantial weight to
another agency’s disability determination). ‘he Fourth Circuit has not reconsidered these
decisions since the SSA’s 2017 revisions, and they therefore remain in full force, as further
discussed below. See Wright v. Saul, No. 3:20-CV-00201-DSC, 2021 WL 1124784, at *2
(W.D.N.C. Mar. 24, 2021); Rose v. Saul, No. 7:19-CV-91-BO, 2020 WL 4740479, at *2-*4
(E.D.N.C. Aug. 14, 2020).

In Rose, the Eastern District of North Carolina specifically considered the issue of
whether an AL] was required to discuss a claimant’s 100% VA disability rating for a claim filed
after Match 27, 2017. The ALJ in that case, as here, maintained that the new regulations
superseded the Fourth Circuit’s decision in Bird. The Eastern District of North Carolina,

however, explained at length that

[t]he new rules did not supersede the Fourth Circuit’s decision in Bird, and the
ALJ committed reversible error by failing to afford substantial weight to Mr.
Rose’s 100% VA rating. The ALJ’s assumption that the new SSA regulations
supplanted Fourth Circuit case law rests on a fundamental misunderstanding
of Bird and the cases that preceded it. Bird did not interpret a prior regulation,
alterable by SSA. Rather, Bitd followed a line of cases expounding on what is
tequited from the AL] to enable the Court to conduct its review.

Bird began its analysis by invoking DeLoatche, 715 F.2d at 150, which explained
that the judicial task under § 405(g) was impossible without sufficient findings
and explanations from the ALJ. 699 F.3d at 343. An ALJ decision that
ovetlooked an agency disability determination failed in this respect. DeLoatche,
715 F.2d at 150. The court then surveyed the widespread agreement between
the courts of appeals—as well as within SSA itself—that VA ratings must be
considered by AL]s. Bird, 699 F.3d at 343 (citing McCartey v. Massanari, 298
F.3d 1072, 1076 (9th Cir. 2002); Kane v. Heckler, 776 F.2d 1130, 1135 3d Cir.

9

Case 1:20-cv-00252-WO-JEP Document 24 Filed 09/01/21 Page 9 of 12
1985); Cutler v. Weinberger, 516 F.2d 1282, 1286 (2d Cir. 1975); and SSR No.
06-03p). After reviewing the overwhelming agreement on the issue, the Court
attived at the heart of its analysis. It reasoned:

The VA rating decision reached in Bird’s case resulted from an
evaluation of the same condition and the same underlying
evidence that was relevant to the decision facing the SSA. Like
the VA, the SSA was tequited to undertake a comprehensive
evaluation of Bird’s medical condition. Because the purpose and
evaluation methodology of both programs are closely related, a
disability rating by one of the two agencies is highly relevant to
the disability determination of the other agency. Thus, we hold
that, in making a disability determination, the SSA must give
substantial weight to a VA disability rating.

Id. This holding was unaffected by SSA’s new rules. An ALJ who fails to
address a VA disability rating leaves a gap in his or her decision, rendering
judicial review impossible. Nowhete is this hole more glating than in a case like
this, where the VA determined that Mr. Rose was 100% disabled. To be sure,
VA and SSA employ different technical rules for arriving at their respective
determinations. But it stretches the imagination to believe that the difference
in methodology accounts for the gap between the VA’s 100% disability rating
and SSA’s finding of not disabled. An AL] decision that fails to address such a
logical gap fails to provide the requisite findings and explanations to enable
judicial review.

The Court’s reading of Birdis buttressed by Woods v. Berryhill, where the
Fourth Circuit explained that, in order to afford less than substantial weight to
another governmental agency’s disability determination, the ALJ must give
“persuasive, specific, valid reasons.” 888 F.3d 686, 692 (4th Cir. 2018). Without
such explanation, according to Woods, a court “cannot engage in a meaningful
review.” Id. at 692-93. Moreover, Woods rejected the Commissionet’s
argument that the AL] can escape discussing the other agency’s disability
decision by merely considering the evidence underlying that decision. Id. at 693-
94. The court wrote: “i]t may well be that the AL] considered this evidence in
deciding both which doctors and evidence to credit and whether the [other
agency’s| decision deserved substantial weight. But meaningful review cannot
test on such guesswork.” Id. By rejecting this argument, the court necessarily
rejected the new SSA regulations’ approach. It is not enough that the AL]
putpott to engage with the medical evidence on which the other agency’s
decision relied. The decision itself must be discussed, afforded substantial
weight, or else qualified with specific reasons.

10

Case 1:20-cv-00252-WO-JEP Document 24 Filed 09/01/21 Page 10 of 12
In this case, the VA determined that Mr. Rose was 100% disabled. The ALJ,
on the other hand, determined that Mr. Rose was not disabled. Two
government agencies performing similar assessments reached polar opposite
conclusions, leaving a glaring hole in the record and preventing judicial
review. Birdremedies this problem, and SSA’s new regulations did not
overrule Bird. By failing to address Mr. Rose’s 100% VA disability rating, the
ALJ erred.

Rose, 2020 WL 4740479, at *3-4. The Western District of North Carolina has adopted this

 

analysis in at least two cases in that district. See Wright, 2021 WL 1124784; Van Cleave v.

Saul, 1:20-CV-144-DSC, 2021 WL 2078004 (W.D.N.C. May 24, 2021).4

 

The same rationale applies in the present case, where, as in Rose, the ALJ summarily
discounted Plaintiff's 100% VA disability rating as “not inherently valuable or persuasive.”
(Tr. at 27.) Moreover, the AL]’s consideration of the V.A’s “associated examinations” does
nothing to remedy the AL]’s error. (Tr. at 27.) As set out above, an adjudicator must do more
than “purport to engage with the medical evidence on which the other agency’s decision

relied” Rose, 2020 WL 4740479, at *3; see also Woods, 888 F.3d at 693-94.

 

“Indeed, Woods makes clear that without consideration of a VA decision, judicial review is
simply not possible.” Rose, 2020 WL 4740479, at *3 n.2. Accordingly, the Court concludes
that substantial evidence fails to support the ALJ’s RFC assessment in this case. In light of

the recommended remand, the Court need not address the additional issue raised by Plaintiff.

 

* Defendant notes that the District Court of South Carolina has not adopted this approach. (Def. Br. at 13
(citing Johnson v. Saul, 6:19CV1155, 2020 WL 6265092 (D.S.C. June 3, 2020), and Pirolo v. Saul, 5:19CV2881,
2021 WL 389250 (D.S.C. Feb. 4, 2021).) However, both the Eastern and Western Districts of North Carolina
have considered this issue at length and have entered reasoned opinions ultimately adopting the analysis set out
above. The Commissioner has elected not to appeal those decisions, which means that the Fourth Circuit has
not been given the opportunity to address whether Bird, Woods, and DeLoatche have been overruled or are
no longer applicable. Therefore, the undersigned will follow the reasoning of the other federal district courts
in North Carolina set out above.

11

Case 1:20-cv-00252-WO-JEP Document 24 Filed 09/01/21 Page 11 of 12
IT IS THEREFORE RECOMMENDED that the Commissionet’s decision finding
no disability be REVERSED, and that the matter be REMANDED to the Commissioner
under sentence four of 42 U.S.C. § 405g). Defendant’s Motion for Judgment on the Pleadings
[Doc. #21] should be DENIED, and Plaintiffs Motion for Summary Judgment [Doc. #18]
should be GRANTED to the extent set out herein.

This, the 1st day of September, 2021.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

12

Case 1:20-cv-00252-WO-JEP Document 24 Filed 09/01/21 Page 12 of 12
